 OKLAHOMA CITY COLLECTIONOklahoma City Collection District of Browning-Ferris, Inc. and American Federation of State,County and Municipal Employees, Local 2406,AFL-CIO. Cases 16-CA-9412 and 16-RC-8198July 30, 1982DECISION, ORDER, AND DIRECTIONOF SECOND ELECTIONBY MEMBERS JENKINS, ZIMMERMAN, ANDHUNTEROn September 3, 1981, Administrative LawJudge Richard J. Linton issued the attached Deci-sion in this proceeding. Thereafter, Respondentfiled exceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings,'and conclusions2of the Administrative Law Judgeand to adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge andhereby orders that the Respondent, Oklahoma CityCollection District of Browning-Ferris, Inc., Okla-homa City, Oklahoma, its officers, agents, succes-sors, and assigns, shall take the action set forth inthe said recommended Order.I Respondent has excepted to certain credibility findings made by theAdministrative Law Judge. It is the Board's established policy not tooverrule an administrative law judge's resolutions with respect to credi-bility unless the clear preponderance of all of the relevant evidence con-vincesa us that the resolutions are incorrect. Standard Dry Wall ProductsIne, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951). We havecarefully examined the record and find no basis for reversing his findings.s In the absence of exceptions we adopt, pro forma, the AdministrativeLaw Judge's overruling of Petitioner's Objection 4.In adopting the Administrative Law Judge's conclusions that thespeech delivered by District Manager Solheid on October 30, 1980. andhis followup letter of October 31 constituted objectionable conduct, wefind it unnecessary to decide whether such conduct would, if alleged assuch, constitute a violation of Sec. 8(a)() of the Act. We do find thatRespondent's repeated references to strikers in other companies and inother divisions of its parent company and the resulting loss of jobs to thestrikers, made in the context of other objectionable conduct includingthreats, "had a coercive impact on employees by tending to create theimpression that such adverse consequences would be a direct result ofunionization." Liquid Tramnspoers Inc., 257 NLRB 345 (1981). Accord:General Dynamics Corporation, 250 NLRB 719, 722-723 (1980).Member Hunter agrees with the Administrative Law Judge that Peti-tioner's Objection 6 should be sustained and, accordingly, finds it unnec-esary to pas on his disposition of Objection 7.The Administrative Law Judge inadvertently omitted from his Conclu-sion of Law 3 Respondent's creation of the impression of surveillance asa violation of Sec. 8(aXI).263 NLRB No. 12IT IS FURTHER ORDERED that the election con-ducted in Case 16-RC-8198 be, and it hereby is,set aside and that a new election be conducted asset forth in the direction below.[Direction of Second Election and Excelsior foot-note omitted from publication.]DECISIONSTATEMENT OF THE CASERICHARD J. LINTON, Administrative Law Judge:These consolidated cases were heard before me in Okla-homa City, Oklahoma, on July 16, 1981, pursuant to acomplaint, dated November 25, 1980, issued by the Gen-eral Counsel of the National Labor Relations Boardthrough the Acting Regional Director for Region 16 ofthe Board in Case 16-CA-9412, and the December 18,1980, order consolidating cases and directing hearingissued by the Acting Regional Director for Region 16 inCase 16-RC-8198.The complaint is based on a charge filed by AmericanFederation of State, County and Municipal Employees,Local 2406, AFL-CIO (herein called Local 2406, theUnion or the Petitioner), against Oklahoma City Collec-tion District of Browning-Ferris, Inc. (herein referred toas Respondent, Employer, or BFI). In the complaint theGeneral Counsel alleges that Respondent has violatedSection 8(aX1) of the Act by interrogating employees,threatening employees with loss of benefits, creating animpression of surveillance, and soliciting employee griev-ances to be solved without the help of a union.By its answer, Respondent admits certain allegations,but denies that it has violated the Act in any manner.The petition in Case 16-RC-8198 was filed September5, 1980,1 and, pursuant to a Stipulation for CertificationUpon Consent Election approved on October 6, 1980, anelection by secret ballot was conducted on November 6,1980, among the employees in the unit stipulated to beappropriate. 2Upon conclusion of the balloting, the parties were fur-nished a copy of the tally of ballots which shows that ofapproximately 115 eligible voters, 50 cast ballots for thePetitioner and 52 cast ballots against the labor organiza-tion. There were no void or challenged ballots. The Peti-tioner filed timely objections, seven in number, to con-duct affecting results of the election.Objections I and 2 were withdrawn. In his December18, 1980, report on objections, the Acting Regional Di-rector observed that 'The issues raised by Petitioner'sObjections 3, 4, 5, and 6 are coextensive with the unfairlabor practice allegations" contained in the November25, 1980, complaint issued in Case 16-CA-9412. Hetherefore consolidated these objections with the com-plaint case for hearing. Although the Petitioner's objec-t Such date opens the preelection "critical" period. Goodyear Tire andRubber Company, 138 NLRB 453 (1962).' The stipulated appropriate unit is:All drivers, mechanics, helpers and shop employees employed by theEmployer at its facility in Oklahoma City, Oklahoma, excluding allother employees, office clerical employees. managerial employees.professional employees, guards and supervisors as defined in the Act.79 DECISIONS OF NATIONAL LABOR RELATIONS BOARDtions also include, as count number 7, an "other acts" al-legation, at the hearing it announced, at the GeneralCounsel's resting, that it had no further evidence to offerin either the "C" case or on the objections, and it rested.Upon the entire record in this consolidated proceed-ing, including my observation of the demeanor of thewitnesses, and after due consideration of the briefs filedby counsel,3I make the following:FINDINGS OF FACTI. JURISDICTIONRespondent, a Delaware corporation, with a solidwaste management facility located in Oklahoma City,Oklahoma, is engaged in the business of solid waste dis-posal. Its operation utilizes two basic divisions, residen-tial and commercial, plus a shop with mechanics to serv-ice its vehicles. During the preceding 12 months, Re-spondent purchased and received goods valued in excessof $50,000 directly from points outside the State of Okla-homa. Respondent admits, and I find, that it is an em-ployer engaged in commerce within the meaning of Sec-tion 2(2), (6), and (7) of the Act.11. LABOR ORGANIZATIONRespondent admits, and I find, that Local 2406 is alabor organization within the meaning of Section 2(5) ofthe Act.111. THE ALLEGED UNFAIR LABOR PRACTICESA. IntroductionThere are five complaint allegations of unlawful inter-ference, restraint, and coercion. Three pertain to Assist-ant District Manager Philip Miesner and one each toDistrict Manager Lee Solheid and Operations ManagerTerry Laffoon.Miesner primarily oversees the residential operation.He has two route supervisors in charge of the drivers.Nevertheless, Miesner apparently has substantial directcontact with the residential employees, for driver-collec-tor Claude L. Jackson testified that if he has any workproblems, he goes to Miesner and feels at ease discussingmatters with him. Operations Manager Terry Laffoonprimarily oversees the commercial division.B. Background of Organizing CampaignFormal organizing among Respondent's employeesbegan when driver-collector Claude L. Jackson contact-ed a union steward for Oklahoma City. The steward ad-vised Jackson to contact Emileo Molleda, Jr., businessagent for Local 2406, and Jackson did so. Molleda gavehim cards to get signed. Between then and the election,there were five union meetings with the initial one beingheld on Wednesday, August 27, at which 18 employeesattended.' The Charging Party's representatives filed no brief.C. Incidents of Interference, Restraint, and Coercion1. Assistant District Manager Philip Miesnera. Late August 1980 telephone call to OliverIt is undisputed that in late August 19804 Miesner tele-phoned residential truckdriver Spencer Oliver at homeand briefly spoke with him. Miesner contends that hecalled Oliver to arrange for him to work the followingday. If the complaint allegation of August 29 is correct,the next day would have been a Saturday. The recordreflects that the regular workweek is Monday-Tuesdayand Thursday-Friday. Oliver concedes that the callcould have been on a Tuesday, although arrangements towork on off days are almost always discussed at thejob.5I credit Oliver's testimony that nothing was said abouthis working the following day. In resolving this credibil-ity issue I have considered Oliver's possible bias from thefact he was discharged by Respondent on September 26.Oliver testified in a forthright fashion and stated that heharbors no ill feeling against BFI over his termination.Oliver and Miesner agree that the latter did ask Oliverif he knew of a union organizing among the employees.Miesner testified, and I credit this portion of his testimo-ny, that he had heard rumors of union card signing andso he therefore asked Oliver about it. Oliver responded,untruthfully, that he knew nothing of any such activity.Miesner asked whether Oliver was telling the truth, andthe latter responded, "Why should I lie?"In fact, Oliver was active in the card signing, but heresponded untruthfully to Miesner because he felt thematter was none of Miesner's business. On cross-exami-nation Oliver admitted that the tone of the conversationwas friendly.6Although Miesner expressed no threats in his conver-sation with Oliver, the absence of such is immaterial.Gossen Company, a Division of the United States GypsumCompany, 254 NLRB 339 (1981); PPG Industries, Inc.,Lexington Plant, Fiber Glass Division, 251 NLRB 1146(1980). Accordingly, I find that Respondent violatedSection 8(a)(1) of the Act by Miesner's late August inter-rogation of Oliver as alleged in complaint paragraph7(a). As the event predated the opening of the criticalperiod, it may not serve as a basis for setting aside theelection. Goodyear Tire and Rubber Company, supra.b. Office conversation with Oliver in late August 1980Still hearing rumors of union activity, including Oliverassociation with the activity, Miesner, about 3 days afterthe telephone conversation,7called Oliver into an officeand inquired into the matter again. Just the two werepresent. While Miesner could not remember what he4 All dates are in 1980, unless otherwise indicated.5 Oliver testified that Miesner had called him at home only once previ-ously concerning working the next day.a Interrogation is no less coercive simply because the tone is friendly.Cagle's Inc., 234 NLRB 1148, 1150 (1978), enfd. in pertinent part 588F.2d 943 (5th Cir. 1979).7 This second conversation could have been in the first 2 or 3 days ofSeptember.so80 OKLAHOMA CITY COLLECTIONasked Oliver, the latter testified that Miesner asked himwhether he was sure that nobody was trying to start aunion, for Oliver's name had come up as the one tryingto organize it.This time Oliver told him that some employees werein fact trying to start a union. Miesner inquired whetherhe could sit down and talk with the employees to seewhat they need and whether Miesner could give themwhat they needed. Oliver replied that he did not think sobecause the employees needed too much. Oliver also toldMiesner he should quit pushing people or he would havea suit filed against him. Oliver had no particular legalaction in mind, but said that just to get Miesner off hisback.Miesner's version is that Oliver responded to theformer's question by saying he was not initiating any-thing and did not want to get involved. Miesner con-tends that the conversation about the Union ended atthat point-although he admits it lasted a couple of min-utes. Miesner did not impress me favorably, and I do notcredit him.Although Oliver testified on cross-examination that hedid not feel coerced by the office interrogation, actualcoercion is not the test of whether an interrogation (orother employer conduct) violates Section 8(a)(1) of theAct. The test is whether the employer engaged in con-duct which, it may reasonably be said, tends to interferewith the free exercise of employees' rights under theAct. Continental Chemical Company, 232 NLRB 705,706, fn. 4 (1977). Accordingly, I find that Respondentviolated Section 8(a)(1) of the Act by the late August-early September office interrogation of Oliver byMiesner as alleged in complaint paragraph 7(b).8Respecting the solicitation of grievances, the subject ofparagraph 7(c), I credit Oliver and I find that Respond-ent violated Section 8(a)(1) of the Act by Miesner'soffice conversation with Oliver in which Miesner solicit-ed employee grievances with the implied promise of cor-recting them. Continental Kitchen Corporation, 246NLRB 611 (1979).c. Route conversation with JacksonClaude L. Jackson has been a driver-collector withRespondent for 5 or 6 years. Miesner admits that he hada conversation about the Union with Jackson on the lat-ter's route, but he could not recall even approximatelywhen it was. Although Jackson initially placed the con-versation in late September or early October, because itwas "right before the election," he later admitted that hehad stated in his October 8 pretrial affidavit (Resp. Exh.1) that his conversation with Miesner occurred "soonafter" the first union meeting of August 27. He testimon-ially confirmed the accuracy of his affidavit, but con-tended that "soon after" was not a "couple of days" andI Although par. 7(b) alleges the event to have occurred about Septem-ber 7, the evidence reflects that the incident occurred before September5. The event therefore predates the critical period. Finally, the time issufficiently close to the complaint allegation insofar as notice to Respond-ent is concerned.could have been a month later.9As Jackson gave hispretrial affidavit on October 8, 1 find it more probablethan not that the "soon after" the August 27 union meet-ing meant no more than a handful of days. Had it been amonth later, the phrasing in the affidavit no doubt wouldhave been language such as "a week or so ago...."Moreover, the pertinent complaint allegation is para-graph 7(c),'°and it alleges the event to have occurredabout August 29--a time predating the critical period. Ifind such date to be substantially accurate.As for the substance of the conversation, Jackson testi-fied that Miesner pulled him aside from the other em-ployee on the truck that day and asked him whether theemployees were trying to organize a union and (if so)that he would like to work something out with them.Jackson told him it was up to the men. He admits thatMiesner did not promise to take care of any concerns ofthe employees, that the tone of the conversation wasfriendly, and that he regularly and freely discusses workproblems with Miesner. On the other hand, Jackson testi-fied that Miesner usually does not come by checkingwith Jackson.Miesner testified that he told Jackson he was aware ofrumors of union activity, and he asked Jackson if heknew why the employees felt that they needed someoneto represent them. He also asked what the employees feltthey were not getting. According to Miesner, Jacksonresponded that wages and sick pay were two major itemsthe employees wanted improved. He testified that he didnot intend to give Jackson any impression that these mat-ters would be taken care of by a higher official. He alsotestified that he asked Jackson whether the Union hadmade any promises on the subjects of wages and sick payand that his purpose in so asking was to inform Jacksonthat no one can make such promises. Jackson's answer, ifany, was not described by Miesner. The conversationlasted but a couple of minutes.I credit Jackson rather than Miesner, although undereither version an unlawful interrogation occurred as al-leged in paragraph 7(c). Miesner's asking to work some-thing out with the employees also constitutes the solicita-tion of employee grievances with an implied promise ofcorrecting them. Such conduct is unlawful as also al-leged in paragraph 7(c) of the complaint, and I find thatRespondent violated Section 8(a)(1) of the Act by suchconduct.2. Operations Manager Terry LaffoonDriver Spencer Oliver also described a remark by Op-erations Manager Terry Laffoon. As Oliver was passingthe garage area before noon about 3 weeks before hisSeptember 26 discharge (or about Friday, September 5),Laffoon remarked, "There goes that union man." Twoor three mechanics were working in the vicinity, butOliver does not know whether they heard Laffoon. Al-though Oliver admitted that Laffoon was smiling whenhe uttered the remark, he also testified that one does notI It is understandable that the witnesses had difficulty recalling thedates of events, for at the time of this heanng almost a year had elapsedsince the initial union meeting.'O As represented by the General Counsel.-81 DECISIONS OF NATIONAL LABOR RELATIONS BOARDknow when Laffoon is joking and that he is not reallyknown to joke around. When asked on cross-examinationwhether he felt threatened by Laffoon's remark, Olivertestified, "Sir, I don't feel threatened by anything." Laf-foon denied making any such remark to Oliver and testi-fied that they have a friendly relationship.There is no evidence that Oliver was wearing a unionbutton or had otherwise made public his union activities.I find, as alleged in complaint paragraph 7(e), that onSeptember 5 (within the critical period) Operations Man-ager Laffoon did make a remark to Oliver, singling outhis union activities, thereby tending to create the impres-sion that Oliver's union activities were under surveillanceby Respondent.A similar incident occurred in The Gates Rubber Com-pany, 182 NLRB 95, 97 (1970), and the allegation wasdismissed. I would find Gates Rubber, cited by Respond-ent, persuasive except for the fact that it no longer ap-plies in light of cases such as PPG Industries, Inc., supra,251 NLRB 1146 (1980).Accordingly, I find that Respondent violated Section8(a)(1) of the Act by such conduct. Franklin Fouts,d/b/a B & F Cartage, 251 NLRB 645 (1980)."3. District Manager Lee Solheida. Late September or October 9 speech to employeesDriver Claude Jackson also described a speech Dis-trict Manager Solheid gave to the employees in groups.Jackson initially was vague about the date of the meet-ing, but cross-examination based on his pretrial affidavit(Resp. Exh. 1) of October 8 established that the meetingwas held I or 2 weeks before he gave the affidavit.'2Solheid already was speaking to about 15 to 20 employ-ees in the office area when Jackson arrived. Accordingto Jackson, whom I credit, Solheid was telling the em-ployees that he had heard they were getting a union to-gether and that he did not approve of it, that the em-ployees would lose their Christmas bonus, wages wouldprobably drop to minimum wage if the Union came inand bargaining would startfrom there.I At p. 16 of its brief, Respondent asserts that even if I find that Laf-foon made the remark, the matter is moot since Oliver was terminatedbefore the election, and there is no evidence Oliver mentioned the matterto other employees. To the extent this argument goes to the pending ob-jections, Respondent appears to be correct. The Board presumes that un-lawful statements of a serious nature (i.e., discharge, plant closure, etc.)are disseminated among employees, and the burden in such cases is onthe employer to show that no dissemination occurred. Richard Tischler,Martin Bader and Donald Connelly Sr., a limited partnership d/b/a DevonGables Nursing Home; Richard Tischler. Martin Bader and Donald Connel-ly Sr., a limited parnership d/b/a Devon Gables Lodge d Apartments. 237NLRB 775, 776-777 (1978), enfd. 615 F.2d 509 (9th Cir. 1980). Laffoon'sremark would not appear to fall within the definition of "serious." I con-clude that it is not entitled to a presumption of dissemination, and there-fore does not serve as a ground for setting aside the election as alleged inObjection 4.12 Complaint par. 7(d), the pertinent allegation, alleges that "Respond-ent, by Lee Solheid, on or about October 1, threatened the employeeswith a loss of benefits and reduction of wage rates if the Union wasvoted in." Although October I, having been a Wednesday, is not the cor-rect date, it apparently is close enough to the actual date. Respondentdisputes the date, asserting that it occurred about October 9. As I findinfra, whether these were different speeches is immaterial.On cross-examination Jackson confirmed the accuracyof the version in his pretrial affidavit:He [Solheid] said he had received a notice from theunion an election would be held. Solheid said that ifthe union came in our wages would drop to mini-mum wage and that we would lose all our benefits,including the Christmas bonus. He told us about 18per cent of the population belongs to unions.Jackson testified that Solheid had a sheet of paperwhich he referred to, as was his custom whenever he ad-dressed the employees, but that he just glanced at it afew times. He denied that Solheid said that wages andbenefits were subject to negotiation, and repeated his tes-timony that Solheid said wages would drop to minimumwage if the Union came in, that bargaining would startfrom there and that the employees would lose theirChristmas bonus.Jackson testified that there were no questions asked byemployees in his group at the end of Solheid's talk.Driver Terry M. Webster placed the meeting in earlyOctober and explained that it was a special meeting andnot the regular monthly safety meeting. He testified thatthe meeting was held before his October 8 affidavit. Hewas present for Solheid's entire speech; he stated he wasin the second group called to the front office lobby andthat about 20 employees were present.13Webster testi-fied that Solheid told them that he had heard they weretrying to get a union in; that he wanted the employees tovote the way they wished; and that if the Union came in,all their benefits and everything would be gone and ne-gotiations would start at minimum wage.Respondent elicited the following from Webster oncross-examination: That Webster had received literaturemailed by BFI to employees during the campaign, in-cluding a letter dated October 14 (Resp. Exh. 20);14thatSolheid said there would be no guarantees of any certainwages or benefits if the Union came in; and that wageswould be subject to negotiation. After again testifyingthat Solheid said bargaining on wages would start fromthe minimum wage, counsel secured Webster's acknowl-edgement that what Solheid said at the meeting is"pretty much the same" as that which is contained in thethird paragraph of the October 14 letter, to wit:The law of the United States of America says that ifthe union gets the most votes in a proper election,the Company representative must sit down and bar-gain, in good faith, on all proper subjects-includ-ing wages, holidays, uniforms, Christmas bonusesand hours of work, just to name a few-that areconditions of employment. That doesn't mean youwill keep the same benefits or that you will getmore or less. It means only that we-the Company,me and our lawyer-will bargain, in good faith,over all these subjects.i Jackson stated that he was in the second or third group.14 Jackson testified that he did not receive any mailings, and Solheidconceded that some letters were returned by the postal service.82 OKLAHOMA CITY COLLECTIONSolheid testified that he gave his first speech on Octo-ber 81 in the office reception area to four groups of em-ployees. Initially testifying that he did not depart fromhis one and one-half-page text (Resp. Exh. 3), he subse-quently conceded on cross-examination by National Rep-resentative Patrick that he did not read it word for wordbut only partially. sThe written text asserts that Solheid had declined arecognition request by representatives of the Union some3 weeks earlier; that since then an National Labor Rela-tions Board election had been agreed to for November 6;that there have been a lot of unfounded rumors; and itcontains the following paragraph:What the election means is that if a majority ofthose who vote, vote for the union, then the unionwill act as your representative to sit down and ne-gotiate with the Company's lawyer and myself totry and agree on a contract. That is all it means.We'll sit down and bargain, in good faith. We don'thave to agree to anything we don't want and nei-ther does the union. Nothing is automatic. There isno guarantee of wages ... other than the minimumwage ...of holidays, vacations, insurance, hoursof work or anything else. It's a whole new ballgame. I can promise you one thing-our lawyerisn't going to agree to anything that I don't think isin the best interest of the Company.The text concludes by asking if there are any questions.According to Solheid, each group inquired whether em-ployees had to join the Union if it were voted in, andthat the second and third groups asked whether therehad been any progress on a credit union; what percent-age of workers are unionized; and whether it was truethat the employees would not earn less than city employ-ees. To the latter question, Solheid assertedly told themthat he was not promising anything except good-faithbargaining, and that the only thing guaranteed by Feder-al law is the minimum wage.Notwithstanding the written texts set forth above, andSolheid's testimony that he did not threaten to reducewages or benefits,17on cross-examination by NationalRepresentative Patrick concerning what Solheid saidabout the minimum wage at the October 9 meeting, Sol-heid answered:What brought up the point of minimum wage wasthat there was no guarantee or promises and thatthere had to be a starting point, and at the negotiat-ing table that minimum wage would be the startingpoint by law. [Emphasis supplied.]On redirect examination Solheid stated that he did notbelieve he referred to a starting point in his talk and thathe had adhered to the prepared text which he had usedin many hours of rehearsal. 18is On cross-examination, he changed this to October 9 since October 8is a Wednesday when employees normally are off work.it Miesner and Laffoon confirm that he did not read the text word forword.7 Miesner and Laffoon also deny that Solheid made any such threat."i Yet even his answer on direct examination referred to bargaining"beginning" at the minimum wage.It seems clear, and I find, that Solheid became con-fused in delivering the prepared text (which he admitted-ly did not read word for word) and told the assembledemployees essentially what Jackson and Webster heardhim say-bargaining on wages would start from the Fed-eral minimum wage. I also find that in such talk Solheidalso told the employees that wages would be reduced tothe minimum wage if the Union came in and that theChristmas bonus would be eliminated.I find it unnecessary to resolve the question of wheth-er Solheid delivered a similar speech in late Septemberor around October 1. The October 8 affidavits of Jack-son and Webster describing such a speech, and the Octo-ber 9 speech not yet having been delivered, seem tocompel a conclusion of an earlier talk. However, as thegist of the credited testimony applies to both speeches, Ineed dwell no longer on the topic, and I shall confinemy findings to the date of October 9.Accordingly, I find that Respondent violated Section8(aX 1) of the Act by Solheid's threats on October 9 asalleged (sufficiently close in time) in paragraph 7(d) ofthe complaint. Taylor-Dunn Manufacturing Company, 252NLRB 779 (1980); Centre Engineering, Inc., 246 NLRB632 (1979).b. October 30 speech and October 31 letterSolheid gave another speech (Resp. Exh. 5) at the reg-ular safety meeting on October 30. The General Counselannounced that she was not seeking to amend the com-plaint to add an allegation concerning the speech Solheidgave at the meeting. Nevertheless, I shall consider thespeech, and Solheid's October 31 followup letter, in con-junction with the Petitioner's "other acts" objection.In the speech Solheid spoke about a number of eco-nomic matters and also referred to strikes. He advisedemployees that Respondent would continue to operate inthe event of a strike, and (p. 2):Naturally we'd have to hire new people-they'recalled permanent replacements-to take the jobs ofall those who go on strike.... [Emphasis sup-plied.]And (p. 2):The bad thing is-in a strike-almost everybodyloses-employees stand to lose their jobs ...And further (pp. 2-3):I wouldn't be fair to you if I let that go by withoutexplaining to you what BFI companies do in astrike situation-it happened last summer in Balti-more, Maryland-about 90 people listened to theunion and went on strike-today that company isnonunion, only 6 of those 90 employees who werethere before the strike are still working there, andthe trash got picked up-unfortunately, almost 85people lost their jobs to permanent replacements-asimilar thing happened about 2 years ago in St.Louis. ...83 DECISIONS OF NATIONAL LABOR RELATIONS BOARDSolheid's October 31 followup letter to employees reit-erated the foregoing theme of job loss in the event of astrike by stating (Resp. Exh. 4):Yesterday, I explained to you that the only weaponthe union has to try to force the Company to agreeto its demands is to call you out on strike. I alsotold you if a strike occurs, we will have to maintainservice and pick up the trash to keep our customers,including the City. In the beginning, this will bedone with supervisors and other experienced peoplefrom other BFI companies. They will train peoplewe will hire as permanent replacements for thosewho go on strike. As I'm sure you know, we do notwant this-it is not good for the Company and cer-tainly it is not good for any employee who loses hisjob to a permanent replacement. Recently, this hap-pened at a large BFI company in Jackson, Mississip-pi; about a year ago in Baltimore, Maryland; andabout three years ago in St. Louis. Let's not let thishappen to us-vote NO next Thursday and keep theoutsider union out of our Company. [Emphasis sup-plied.]Stressing loss of jobs to permanent replacements, withnot even a reference to economic strikes, much less anexplanation of the distinction between economic strikesand unfair labor practice strikes, or even of the residualjob rights retained by permanently replaced economicstrikers, is viewed by the Board as an illegal threat todischarge strikers and therefore violative of Section8(a)(1) of the Act. George Webel d/b/a Webel Feed Mills& Pike Transit Company, 217 NLRB 815, 818 (1975).'9Itis well settled that conduct which is violative of Section8(a)(1) is, a fortiori, objectionable conduct. Dal-Tex Opti-cal Co., Inc., 137 NLRB 1782, 1786 (1962).Accordingly, I find that the October 30 and 31 threatsof job loss constitute "other acts" of objectionable con-duct and serve as additional grounds for setting aside theelection of November 6.IV. THE PETITIONER'S OBJECTIONS TO THE ELECTIONThe Petitioner's Objections 3, 4, and 5 relate to theconduct of Miesner and Laffoon discussed above. Noneof Miesner's conduct occurred within the critical period,and Laffoon's September 5 remark has been found to beunavailable as a ground for setting aside the November 6election.It is true that the Board has held that prepetition con-duct may be considered in determining whether a partyhas engaged in objectionable conduct where such prepe-tition conduct lends "meaning and dimension" to post-petition conduct. Blue Bird Body Company, 251 NLRB1481, fi. 2 (1980). Nevertheless, the prepetition eventdoes not itself constitute an independent act of objection-able conduct."' Cases holding strike replacement remarks to be lawful involve situa-tions where the employer gave an adequate explanation of employee rein-statement rights, or differentiated between an economic strike and anunfair labor practice strike, or otherwise diluted the raw impact of ablunt remark. An example of an "explanation" case is Liberty NursingHomes, Inc., d/b/a Liberty House Nursing Home, 236 NLRB 456, 459(1978).This leaves the October speeches and letters of Dis-trict Manager Solheid as findings of fact in support ofObjections 6 (threat of loss of benefits and a decrease inwages) and 7 ("By the above and other acts ... .").Based on the foregoing findings supporting Objections6 and 7, I shall recommend that the election herein be setaside, that the Regional Director conduct a second elec-tion to determine the question of representation, and thatthe Regional Director include in the notice of electionthe Lufkin Rule paragraph set forth in attached Appen-dix A.20Upon the basis of the foregoing findings of fact, andthe entire record, I make the following:CONCLUSIONS OF LAW1. Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2. Local 2406 is a labor organization within the mean-ing of Section 2(5) of the Act.3. By interrogating employees about their union activi-ties, soliciting their grievances with an implied promiseto correct them, and threatening to eliminate the Christ-mas bonus benefit, and reduce wages to the Federalminimum wage if employees selected the Union to repre-sent them, Respondent has violated Section 8(a)(1) of theAct.4. The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.5. By engaging in the conduct described above in sec-tion IV of this Decision, Respondent has interfered withits employees' freedom of choice in the election conduct-ed November 6, 1980.THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices, I shall recommend that it ceaseand desist therefrom and take certain affirmative actionnecessary to effectuate the policies of the Act.Upon the basis of the foregoing findings of fact, con-clusions of law, and the entire record, and pursuant toSection 10(c) of the Act, I hereby issue the followingrecommended:ORDER2'The Respondent, Oklahoma City Collection District ofBrowning-Ferris, Inc., Oklahoma City, Oklahoma, its of-ficers, agents, successors, and assigns, shall:1. Cease and desist from:(a) Interrogating its employees concerning their unionmembership, activities, and desires.(b) Unlawfully soliciting employee grievances with animplied promise of correcting same.20 The LuFkin Rule Company, 147 NLRB 341 (1964); Bush Hog. Inc.,161 NLRB 1575 (1966); Associated Milk Producers Inc., 255 NLRB 750(1981).21 In the event no exceptions are filed as provided by Sec. 102.46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings, conclusions, and recommended Order herein shall, as providedin Sec. 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes.84 OKLAHOMA CITY COLLECTION(c) Threatening its employees with elimination of theirChristmas bonus and to reduce wage rates to the Federalminimum wage in the event they bring in American Fed-eration of State, County and Municipal Employees,Local 2406, AFL-CIO.(d) Engaging in conduct tending to create the impres-sion among employees that their union activities areunder surveillance.(e) In any like or related manner interfering with, re-straining, or coercing employees with respect to theirrights guaranteed by Section 7 of the Act.2. Take the following affirmative action designed to ef-fectuate the policies of the Act:(a) Post at its Oklahoma City, Oklahoma, facilitycopies of the attached notice marked "Appendix B."22Copies of said notice on forms provided by the RegionalDirector for Region 16, after being duly signed by Re-spondent's authorized representative, shall be posted byRespondent immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter, inconspicuous places, including all places where notices toemployees are customarily posted. Reasonable steps shallbe taken by Respondent to ensure that said notices arenot altered, defaced, or covered by any other material.(b) Notify the Regional Director for Regional 16, inwriting, within 20 days from the date of this Order, whatsteps Respondent has taken to comply herewith.IT IS FURTHER ORDERED that the election held No-vember 6, 1980, in Case 16-RC-8198 is hereby set asideand that said case be remanded to the Regional Directorfor Region 16 for the purpose of conducting a new elec-tion, and that the paragraph set forth in attached Appen-dix A be included in the notice of second election to beissued by the Regional Director."a In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals. the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board.APPENDIX AThe election conducted on November 6, 1980, wasset aside because the National Labor RelationsBoard found that certain conduct of the Employerinterfered with employees' exercise of a free andreasoned choice. Therefore, a new election will beheld in accordance with the terms of this notice ofelection. All eligible voters should understand thatthe National Labor Relations Act, as amended,gives you the right to cast your ballots as you seefit, and protects you in the exercise of this right,free from interference by any of the parties.APPENDIX BNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAl LABOR REI ATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had an opportunity topresent evidence and state their positions, the NationalLabor Relations Board found that we have violated theNational Labor Relations Act, as amended, and has or-dered us to post this notice.The National Labor Relations Act gives you,as employees, the right:To engage in self-organizationTo form, join, or assist any unionTo bargain collectively through representa-tives of their own choiceTo engage in activities together for the pur-pose of collective bargaining or other mutual aidor protectionTo refrain from the exercise of any or all suchactivities.WE WILL NOT interrogate you concerning yourunion membership, activities, and desires.WE WILL NOT unlawfully solicit your grievanceswith an implied promise to correct them.WE WILL NOT engage in conduct which tends tocreate the impression that we have your union ac-tivities under surveillance.WE WILL NOT threaten to eliminate the annualChristmas bonus or to reduce your wage rates tothe Federal minimum wages in the event you bringin American Federation of State, County and Mu-nicipal Employees, Local 2406, AFL-CIO, or anyother labor organization.WE WILL NOT in any like or related manner interferewith, restrain, or coerce you with respect to your rightsguaranteed by Section 7 of the National Labor RelationsAct.OKLAHOMA CITY COLLECTION DISTRICTOF BROWNING-FERRIS, INC.85